DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 June 2020 and 1 Oct 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because:
In Figures 9 and 10 Reference number “19” should likely be “29”.
In Figure 11, Reference number “16” should be removed
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
On page 14, lines 21 and 32, “locking 9 lever 9” should likely read “locking lever 9”.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:
In Claim 17, line 2 “the front” should likely read “the front face”.
In Claim 17, line 3 “a rectilinear object” should likely read “the rectilinear object” as the rectilinear object is introduced in Claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisot et al (US 2014/0048169) in view of Moon (US 6,086,045).
Regarding Claim 15, Pisot et al disclose a valve for pressurized fluid (Figures 5-8). The valve comprising 
a body (1) having a front face (to the left as seen in Figure 5) and a rear face (to the right as seen in Figure 5) and housing an internal fluid circuit (5) having an upstream end (2) configured to be placed in communication with a reserve of pressurized fluid (¶46) and a downstream end (3) configured to be placed in communication with a user of fluid (¶47), the circuit comprising a collection of valve shutter(s) (6 and 7) comprising at least one shutoff valve shutter (7) for closing or opening the circuit (Figures 5-8), the valve comprising a member (8) for manually controlling the collection of valve shutter(s) (6 and 7), the control member being mounted on the body so as to be movable between a rest position, in which the collection of valve shutter(s) is in a position in which the circuit is closed (Figure 5), and an active position, in which the control member actuates the collection of valve shutter(s) into a position in which the circuit is open with a first bore section (Figure 8), the body of the valve having a concealing portion (the upper portion of the body as seen in Figure 5) forming a barrier between the rear face of the body of the valve and the end for grasping of the lever (where the control member is at the front of the body as seen in Figure 5),
but fails to expressly disclose the valve having a mechanism for locking the control member in the rest position, the locking mechanism comprising a locking lever provided with an end for grasping, the locking lever being able to move on the body between a locked first position, which locks the control member thereby preventing movement from the rest position toward the active position, and an unlocked second position, in which the control member is unlocked, thereby allowing movement from the rest position toward the active position, wherein, in the locked first position of the locking lever, the end for grasping of the locking lever is disposed along or in a manner facing the front face of the body of the valve at a first distance from the front face of the body of the valve, in the unlocked second position of the locking lever, the end for grasping is spaced apart from the front face of the body of the valve by a 
Moon teaches a valve (Figures 3A – 3D), the valve having a mechanism for locking the control member in the rest position (20), the locking mechanism comprising a locking lever (21) provided with an end for grasping (at the free end), the locking lever being able to move on the body between a locked first position (Figure 3A), which locks the control member thereby preventing movement from the rest position toward the active position (Figure 3A), and an unlocked second position (Figure 3B and 3D), in which the control member is unlocked, thereby allowing movement from the rest position toward the active position (Figure 3C), wherein, in the locked first position of the locking lever, the end for grasping of the locking lever is disposed along or in a manner facing the front face of the body of the valve at a first distance from the front face of the body of the valve (Figure 3A), in the unlocked second position of the locking lever, the end for grasping is spaced apart from the front face of the body of the valve by a second distance greater than the first distance (Figure 3C), the body of the valve having a concealing portion for concealing at least the end for grasping of the locking lever (Figure 3A; by the body portion at 30), forming a barrier between the rear face of the body of the valve (to the right at 32) and the end for grasping of the lever (at the left), in order to prevent or limit the possibility of a rectilinear object being able to push the locking lever from the locked position toward the unlocked position from the rear of the valve at the end for grasping (Figure 3A; where the body blocks actuation from the rear side), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pisot et al to incorporate the teachings of Moon to provide for where the valve having a mechanism for locking the control member in the rest position, the locking mechanism comprising a locking lever provided with an end for grasping, the locking lever being able to move on the body between a locked first position, which locks the control member thereby preventing movement from the rest position toward the active position, and an unlocked second position, in which the control member is unlocked, thereby allowing movement from the rest position toward the active position, wherein, in the locked first position of the locking lever, the end for grasping of the locking lever is disposed along or in a manner facing the front face of the body of the valve at a first distance from the front face of the body of the valve, in the unlocked second position of the locking lever, the end for grasping is spaced apart from the front face of the body of the valve by a second distance greater than the first distance, the body of the valve having a concealing portion for concealing at least the end for grasping of the locking lever, forming a barrier between the rear face of the body of the valve and the end for grasping of the lever, in order to prevent or limit the possibility of a rectilinear object being able to push the locking lever from the locked position toward the unlocked position from the rear of the valve at the end for grasping, wherein, in the unlocked second position, the locking lever actuates the collection of valve shutter(s) into a position in which the circuit is open with a second bore section.  Doing so would be combining prior art elements (the locking mechanism of Moon with the valve of Pisot et al) according to known methods to yield predictable results (to prevent unintended actuation of the valve).

Regarding Claim 19, Pisot et al discloses where the control member comprises at least one of the following: a lever articulated to the body, a push-button to be moved in translation, a rotary actuator such as a handwheel or a knob (the lever (8) is shown in Figures 5-8).  
Regarding Claim 20, Pisot et al disclose where the control member comprises a lever 8; Figures 5-8) articulated to the body and comprising an end for grasping (at the free end as seen in Figures 5-8), wherein, in the rest position, the end for grasping of the control member is disposed along or in a manner facing the front face of the body of the valve (Figure 5), in the active position, the end for grasping of the control member is spaced apart from the body of the valve (Figure 7), but fails to expressly disclose that wherein, when the control member is in the rest position and the locking lever is in the first position, the ends for grasping of the control member and of the locking lever are adjacent to one another.  Moon teaches a control member (15) and a locking lever (20) wherein, when the control member is in the rest position and the locking lever is in the first position (Figure 3B), the ends for grasping of the control member and of the locking lever are adjacent to one another (Figure 3B).  
Regarding Claim 21, Moon teaches where the control member (15) and the locking lever (20) are articulated about respective, distinct or coincident rotary pins (respective pins 11 and 23 are shown in Figures 3A-3D).  
Regarding Claim 22, Moon teaches where the control member (15) and the locking lever (20) are articulated about parallel rotary pins (11 and 23), and in that the control member and the locking lever move in rotation in one and the same plane or in parallel adjacent planes (parallel adjacent planes are seen in Figures 3A-3D).  
Regarding Claim 23, Moon teaches where when the control member (15) is in the rest position and the locking lever is in the first position (Figures 3A and 3B), a portion of the locking lever is situated between the front face of the body of the valve and a portion of the control member (Figure 3A), 
Regarding Claim 24, Pisot et al disclose where the second bore section (at 16) is smaller than the first bore section (where 7 sits).  
Regarding Claim 25, Pisot et al disclose where the collection of valve shutter(s) (6 and 7) has two distinct shut-off valve shutters that are able to move with respect to respective seats (6 and 7) and, in the open position, respectively define the two distinct bore sections, the two valve shutters being controlled by the control member (Figures 5-8), but fails to disclose where the locking lever controls the two valve shutters.  Moon teaches where the locking lever controls the valve shutter (Figures 3A-3D).
Regarding Claim 26, Pisot et al disclose all essential elements of the current invention as discussed above except a return member for returning the locking lever toward the locked first position.  Moon teaches a return member (42) for returning the locking lever toward the locked first position (Figure 3A; Col 3, lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pisot et al to incorporate the teachings of Moon to provide for a return member for returning the locking lever toward the locked first position.  Doing so would be combining prior art elements (the return member of the locking lever of Moon with the valve of Pisot et al) according to known methods to yield predictable results (to allow for the valve to automatically return to a safe condition).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisot et al (US 2014/0048169) in view of Moon (US 6,086,045) in further view of Cannet et al (US 2005/0173007).
Regarding Claim 16, Pisot et al, as modified by Moon, teach all essential elements of the current invention as discussed above except for where the rear face of the concealing portion is curved or inclined in the direction of the front face of the valve nearer to one lateral end of the body of the valve.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pisot et al to incorporate the teachings of Cannet et al to where the rear face of the concealing portion is curved or inclined in the direction of the front face of the valve nearer to one lateral end of the body of the valve.  Doing so would be combining prior art elements according to known methods (the concealing portion of Cannet et al with the valve of Pisot et al) to yield predictable results (to protect against unauthorized actuation of the valve).
Regarding Claim 17, Moon teaches a locking lever (20) but fails to teach where the rear face of the end for grasping of the locking lever is curved or inclined in the direction of the front of the valve nearer to the lateral end of the valve, in order to laterally deflect a rectilinear object that might impinge on the locking lever from behind at the end for grasping of the locking lever.  
Cannet et al teach a valve (Figure 1) with a lever (2) where the rear face of the end for grasping of the locking lever is curved or inclined in the direction of the front of the valve nearer to the lateral end of the valve (at the free end from the rear to the front), in order to laterally deflect a rectilinear object that might impinge on the locking lever from behind at the end for grasping of the locking lever (from the right as seen in Figure 1).
It would have been an obvious matter of design choice to where the rear face of the end for grasping of the locking lever is curved or inclined in the direction of the front of the valve nearer to the lateral end of the valve, in order to laterally deflect a rectilinear object that might impinge on the locking lever from behind at the end for grasping of the locking lever, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 18, Pisot et al, as modified by Moon, teach all essential elements of the current invention as discussed above except where the concealing portion is in one piece with a portion of the body of the valve delimiting the internal circuit and/or is formed by a shell attached to the portion of the body of the valve delimiting the internal circuit.  
Cannet et al teach a valve (Figure 1) with a concealing portion (Figure 7) where the concealing portion is formed by a shell attached to the portion of the body of the valve delimiting the internal circuit (at 2 with the rear at the side of 4 as seen in Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pisot et al to incorporate the teachings of Cannet et al to where the concealing portion is formed by a shell attached to the portion of the body of the valve delimiting the internal circuit.  Doing so would be combining prior art elements according to known methods (the concealing portion of Cannet et al with the valve of Pisot et al) to yield predictable results (to protect against unauthorized actuation of the valve).
  Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 is indicated as allowed for claiming, along with the entirety of the claim limitations, “direct access to the end for grasping of the lever via the rear opening with a rectilinear object is possible through a window defined by a direction offset by an angle of between 20 and 600 with respect to the front/rear direction of the valve, said window having a width (I) less than or equal to 3 cm”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nimberger (US 5,836,352); Yui (US 2004/0094736)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753